Exhibit 10.1

 



AMENDMENT TO FIRST AMENDMENT AND ACKNOWLEDGEMENT

 

This AMENDMENT TO FIRST AMENDMENT AND ACKNOWLEDGEMENT (this “Amendment”), dated
as of July 7, 2015, is entered into among APOLLO Medical Holdings, Inc., a
Delaware corporation (“Company”), and NNA of Nevada, Inc., a Nevada corporation
(“Purchaser”).

 

RECITALS

 

A. Reference is made to the First Amendment and Acknowledgement, dated as of
February 6, 2015, as amended by the Amendment To First Amendment and
Acknowledgement, dated as of May 13, 2015 (as so amended, the “First
Amendment”), made with respect to the Investment Agreement, dated as of March
28, 2014, between the Company and the Purchaser and certain other documents
related thereto. Capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the First Amendment.

 

B. The Company is required to complete the Company Sale by June 12, 2015
pursuant to the terms of the First Amendment.

 

C. The Company is required to file the Initial Registration Statement on or
prior to the Filing Deadline pursuant to Section 2(a) of the Registration Rights
Agreement, which was amended by the First Amendment to be the 455th calendar day
following the Closing Date if the Company Sale does not occur.

 

D. The Company has requested (i) an extension for completing the Company Sale
until October 15, 2015, (ii) an extension to file the Initial Registration
Statement by the 575th calendar day following the Closing Date if the Company
Sale does not occur, and (iii) an extension of the Effectiveness Target until
the 750th calendar day following the Closing Date, and in each case the
Purchaser has agreed to provide such extension.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the Company and the Purchaser hereby agree that:

 

(i) the definition of “Company Sale” set forth in the First Amendment is hereby
amended by replacing “June 12, 2015” with “October 15, 2015”.

 

(ii) the definition of “Filing Deadline” set forth in Section 1 of the
Registration Rights Agreement, as amended by the First Amendment, is hereby
amended by replacing the reference to “455th” with “575th”; provided, however,
if the Company Sale shall occur then the Filing Deadline shall mean:

 

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the 125th calendar day following
the date of the Company Sale, provided, that if the Filing Deadline falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Filing Deadline shall be extended to the next business day on which the
Commission is open for business.

 



 

 

 

(iii) the definition of “Effectiveness Target” set forth in Section 1 of the
Registration Rights Agreement, as amended by the First amendment, is hereby
amended by replacing the reference to “630th” with “750th”.

 

The Company hereby confirms and agrees that, after giving effect to this
Amendment, the Registration Rights Agreement, the Investment Agreement, the
Warrants, the Convertible Note and the other Transaction Documents, in each case
as amended by the First Amendment, remain in full force and effect and
enforceable against the Company in accordance with its respective terms and
shall not be discharged, diminished, limited or otherwise affected in any
respect, other than as amended by this Amendment, and the amendment contained
herein shall not, in any manner, be construed to constitute payment of, or
impair, limit, cancel or extinguish, any rights of the Purchaser in any of the
Transaction Documents, which shall not in any manner be impaired, limited,
terminated, waived or released, but shall continue in full force and effect. The
Company represents and warrants to Purchaser that it has no knowledge of any
claims, counterclaims, offsets, or defenses to or with respect to its
obligations under the Investment Agreement or the other Transaction Documents,
or if the Company has any such claims, counterclaims, offsets, or defenses to
the Investment Agreement or any other Transaction Document the same are hereby
waived, relinquished, and released in consideration of the execution of this
Amendment.

 

This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.

 

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 



  Company:           APOLLO medical holdings, inc.           By: /s/ Warren
Hosseinion     Name: Warren Hosseinion     Title: CEO                    
Purchaser:           NNA OF NEVADA, INC.           By: /s/ Mark Fawcett    
Name: Mark Fawcett     Title: SVP and Treasurer          



 

 

 

 

 



 

